Citation Nr: 1327665	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-48 665	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression. 

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity. 

4.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

5.  Entitlement to service connection for gastrointestinal disorder claimed as a hiatal hernia.  

6.  Entitlement to service connection for a right hip disorder.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for stress reaction of the right leg.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle sprain.  

11. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for flat feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the RO in Pittsburgh, Pennsylvania.

The Veteran testified at a Travel Board hearing in March 2012.

The issues of entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression; entitlement to service connection for a cervical spine disorder; entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities; entitlement to service connection a gastrointestinal disorder claimed as a hiatal hernia; entitlement to service connection for a right hip disorder; the underlying claims of entitlement to service connection for stress reaction of the right leg and a low back disorder; and whether new and material evidence has been received to reopen claims of entitlement to service connection for scoliosis, residuals of a right ankle sprain, and flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a low back disability was last denied by a rating decision dated in January 1996.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the January 1996 rating decision raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  Service connection for stress reaction of the right leg was last denied by a rating decision dated in January 1996.  The Veteran did not perfect an appeal of the denial.

4.  The evidence received since the January 1996 rating decision raises a reasonable possibility of substantiating the claim of service connection for stress reaction of the right leg.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for stress reaction of the right leg has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally submitted claims of entitlement to service connection for a low back disability and stress reaction of the right leg in July 1995.  The claims were denied by the RO in a rating decision dated in January 1996.  Notice of the denial and notice of appellate rights were provided to the Veteran at that time.  The Veteran did not perfect an appeal of that decision and the RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  As a result, service connection for a low back disability and stress reaction of the right leg may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claims.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2012).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the evidence before VA consisted of service treatment records (STRs) and a VA examination dated in August 1995.  

The STRs reflect that the Veteran was treated for low back pain in November 1980, July 1994 and January 1995.  The Veteran was treated for stress reaction of the bilateral legs in November and December 1990.  The Veteran reported that he had stress reaction in his legs and recurrent low back pain on a report of medical history form prepared in conjunction with his January 1995 separation examination.  The separation examination reveals a normal clinical evaluation of the spine and lower extremities.   

The VA examination report dated in July 1995 reflects that the Veteran was assessed with a history of recurrent low back pain and a history of shin splints due to overuse.   

The RO denied the claims in a January 1996 decision.  The basis of the denial of the claim of service connection for a low back disability was that the low back findings 

in service were acute and transitory.  The basis of the denial of the claim of service connection for stress reaction of the right leg was that the condition was acute and transitory.   

The Veteran submitted a claim to reopen his claims for service connection for a low back disability and stress reaction of the right leg in October 2007.  Evidence associated with the claims file since the final prior denial consisted of voluminous private treatment reports from various providers; VA outpatient treatment reports dated from June 2010 to April 2012; several lay statements from the Veteran; a July 2008 VA examination report, and a March 2012 Board hearing transcript.

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2012).  Since the final prior denial, the Veteran has submitted evidence of treatment for complaints of right leg pain and degenerative disc disease of the lumbar spine.  The Veteran has also submitted testimony that his lumbar spine and right leg have bothered him since service.  The Veteran is competent as a lay person to provide testimony regarding continuity of symptoms and self-treatment.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claims.

Accordingly, the claims for service connection for a low back disability and stress reaction of the right leg are reopened.  To this extent only, the claims are allowed.  The underlying claims for service connection for a low back disorder and stress reaction of the right leg will be remanded for additional development.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  To this extent only, the claim is allowed.

New and material evidence has been received to reopen the claim of entitlement to service connection for stress reaction of the right leg.  To this extent only, the claim is allowed.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the remaining claims can be reached.  

At the time of the March 2012 Travel Board hearing, the Veteran submitted a copy of a favorable decision from the Social Security Administration (SSA) dated in September 2009 which indicates that the Veteran was awarded SSA disability benefits.  No medical records associated with the favorable decision have been associated with the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Any available records from the SSA, including any SSA decisions and the medical records relied upon by the SSA should be requested and associated with the Veteran's claims file.  

Also at the time of the March 2012 hearing before the Board, the Veteran testified that he received treatment for his variously claimed disabilities during service.  Specifically, he indicated that he received treatment during service at Fort Knox Army Base, Fort Riley Army Base, and Aberdeen Proving Ground.  While some records from Fort Knox and Fort Riley appear to be of record it does not appear that any records from Aberdeen Proving Ground were associated with the claims file.  Any additional service treatment reports not of records should be associated with the claims file.  

With regard to the claims of entitlement to service connection for an acquired psychiatric disorder, a cervical spine disorder, carpal tunnel syndrome of the left and right upper extremities, and a gastrointestinal disorder, the Veteran has not been afforded VA examinations.  In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claims.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Voluminous private medical records reflect treatment for the claimed disabilities since service.  Additionally, the Veteran has testified that he received treatment for the claimed disabilities during service and has had symptoms of the claimed disorders since that time.  Consequently, VA examinations should be obtained in order to ascertain the etiology of the claimed psychiatric disorder, cervical spine disorder, carpal tunnel syndrome of the left and right upper extremities, and gastrointestinal disorder.

With regard to the underlying claims of entitlement to service connection for a low back disability and stress reaction of the right leg, the Veteran was afforded a VA examination in July 2008 at which time the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and opined that it was less likely than not caused by or related to the lumbar strain diagnosed in service.  The examiner indicated that there was no objective sequela of the stress reaction of the right leg.  While the examiner offered an etiology opinion with regard to the low back disability, she provided no rationale for the conclusion.  Moreover, with regard to the right leg findings, the examiner made this determination without obtaining any x-rays or other diagnostic testing.  Consequently, another VA examination is necessary in order to properly adjudicate the claims.  

The Veteran also testified that he began receiving treatment for his claimed disabilities at VA in July 2010.  Treatment records dated through June 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated since June 2012 should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency to request any additional service treatment records for the Veteran that have not been associated with the claims file.  Service treatment records from Aberdeen Proving Ground, Fort Riley Army Base, and Fort Knox Army Base should specifically be requested.  Any negative responses should be associated with the claims file.  

2.  Obtain any VA outpatient treatment reports dated since June 2012.  If the Veteran identifies any other relevant treatment records, those records should also be obtained.  Any negative responses should be associated with the claims file

3.  Request, directly from the SSA, complete copies of any determination(s) on a claim for disability benefits from that agency and the medical documentation considered by SSA, including any re-evaluations.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing pursuant to 38 C.F.R. § 3.159(e).

4.  With regard to the claims of entitlement to service connection for an acquired psychiatric disorder, a cervical spine disorder, carpal tunnel syndrome of the left and right upper extremities, a gastrointestinal disorder, a low back disorder, a right hip disorder and stress reaction of the right leg, the Veteran should be afforded the appropriate examinations to determine the etiology of the claimed disorders.  A complete rationale for any opinions must be provided.  The examiner(s) should review the claims file and note that review in the report(s).  Any necessary tests or studies should be conducted to include x-rays and psychiatric testing.  

The examiner(s) should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, a cervical spine disorder, carpal tunnel syndrome of the left and right upper extremities, a gastrointestinal disorder, a right hip disorder,  a low back disorder and stress reaction of the right leg were caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's period of active duty service.  The examiner must consider the Veteran's statements regarding the incurrence of the symptoms of his claimed disabilities in service and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23  (2007).  With regard to the claims of entitlement to a low back disability and stress reaction of the right leg, the examiner should reconcile the opinions with the opinion of the July 2008 VA examiner.  

5.  Then, following any further development deemed warranted, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


